THORNTON, J.,
dissenting.
As I view this record the state failed to introduce sufficient evidence to establish the crime of first degree arson.
In order to prove the crime charged the state had to show that the subject matter was “protected property.” “Protected property” is defined in ORS 164.305 as follows:
“As used in ORS 164.305 to 164.365, except as the context requires otherwise:
“(1) ‘Protected property’ means any structure, place or thing customarily occupied by people, including ‘public buildings’ as defined by ORS 479.010 and ‘forest land’ as defined by ORS 477.001.
a# # # * # »
“Customarily” as defined by 10A Words and Phrases 529, means “* * * usually, habitually, according to the customs, general practice or usual order of things, regularly * * This definition appears -to be in harmony with the commentary of the Criminal Law Revision Commission in defining “customarily occupied,” which is quoted in the majority opinion.
The evidence established that the subject pickup-camper was not occupied at the time defendant was charged with setting the fire to the adjoining vehicle. The only evidence introduced by the state that it hard *293ever been “occupied by people” was the testimony of its owner, Officer Howes, wbo was asked: “Have you ever bad occasion to sleep in tbis camper?” He replied, “Yes.” On cross-examination be was asked: “Have you ever bad occasion to sleep in your camper at Ray’s Pood Pair parking lot [tbe scene of the alleged crime] ?” He replied, “No.” He was next asked: “At any other parking lot in a grocery store?” He again replied, “No.”
It would be my conclusion that in the absence of some evidence by the state that campers were “customarily occupied by people” (ORS 164.305) in such parking lots at that hour of the night, defendant could not be found guilty of first degree arson, but only of “reckless burning” under ORS 164.335.
I would modify the judgment by finding defendant guilty of reckless burning and remand the case to the trial court for resentencing. State v. Braley, 224 Or 1, 355 P2d 467 (1960); State v. Shirley, 7 Or App 166, 488 P2d 1401 (1971), Sup Ct review denied (1972).